COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 EL PASO COUNTY SHERIFF’S                       §
 OFFICERS ASSOCIATION, INC.,                                    No. 08-14-00177-CV
                                                §
                             Appellant,                            Appeal from the
                                                §
 v.                                                               41st District Court
                                                §
 RICHARD D. WILES IN HIS OFFICIAL                             of El Paso County, Texas
 CAPACITY AS SHERIFF OF EL PASO                 §
 COUNTY, TEXAS,                                                 (TC# 2014DCV1557)
                                                 §
                             Appellee.

                                 MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss Appellant’s appeal. TEX. R. APP. P.

42.1(a)(2). The parties represent to the Court that all matters involved in the appeal have been

fully and finally compromised and settled.

       We have considered the motion and conclude that the motion should be granted. We

therefore dismiss the appeal without prejudice. Costs are to be paid by the party incurring them in

accordance with the agreement of the parties. See TEX. R. APP. P. 42.1(d).


                                             STEVEN L. HUGHES, Justice
March 11, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.